267 F.2d 687
Oliver F. BUSBY, Appellant,v.UNITED STATES of America, Appellee.
No. 14882.
United States Court of Appeals District of Columbia Circuit.
Argued May 14, 1959.
Decided May 28, 1959.

Mr. Maurice Friedman, Washington, D. C., for appellant.
Mr. Harold D. Rhynedance, Jr., Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before WASHINGTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant, after exhausting all administrative remedies, sought a District Court's declaratory judgment that he is entitled to accumulated and to future retirement annuity benefits. Judgment was entered for the Government.


2
The Civil Service Retirement Act of 1920, 41 Stat. 614, 5 U.S.C.A. § 691 et seq. became effective while appellant was employed in the classified Civil Service. A deduction of $8.14 was made from appellant's basic salary to cover the period between August 1, 1920 and September 20, 1920, at which latter date appellant voluntarily resigned his position after some twenty years of Government employment. The Act made provision for his recovery of the amount deducted but he neither applied for nor received a refund. Since his resignation, appellant has held no Government position.


3
Appellant in 1955 applied for retirement annuity benefits. The Civil Service Commission ruled that his voluntary resignation in 1920 had terminated his status as an "employee," and since the Act made no provision for retirement benefits for former employees who resigned before meeting the requirements of Section 1 of the Act, he was not entitled to a retirement annuity. We are satisfied that neither the 1920 Act nor any later amendment afforded retirement benefit status to this appellant.


4
Affirmed.